Lawhence, Judge:
This valuation proceeding arose by virtue of the judgment issued by the second division of this court in the case of Manca, Inc. v. United States, 41 Cust. Ct. 453, Abstract 62611, wherein the matter was remanded to a single judge sitting in reappraisement pursuant to the provisions of title 28 U.S.C., section 2636(d).
The parties to tins proceeding have stipulated and agreed that, at the time of exportation to the United States of the involved merchandise, the prices, at which such or similar merchandise was freely offered for sale to all purchasers for the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were as follows:
Invoice Less U.S. dollars
Merchandise price each discount per each
2 Fluorescent illuminat- $390. 72 ing arrangement 25% 293.04
2 Transformers 62.40 25% 46.80
It was further stipulated and agreed that there was no higher foreign value for such or similar merchandise.
Upon the agreed facts, I find that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis for determining the value of the illuminating arrangements and transformers covered by the above-*456enumerated remand of protest, and that such value is as tabulated in tbe last preceding paragraph of this decision.
I further find and hold such values to be the proper dutiable values of said merchandise.
As to all other merchandise, the remand is dismissed.
Judgment will issue accordingly.